DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 14 February 2022 have been considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities: Examiner recommends replacing “a functional metric parameter values” in line 13 with “functional metric parameter values”; and replacing “a reason code” in line 16 to “the reason code”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Examiner recommends replacing “wherein the a” in line 3 with “wherein a”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Examiner recommends replacing “a functional metric parameter values” in line 18 with “functional metric parameter values”; and replacing “a reason code” in lines 22-23 to “the reason code”. Appropriate correction is required.

Claim 20 is objected to because of the following informalities: Examiner recommends replacing “wherein the a” in line 3 with “wherein a”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 11-12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marshal et al. (US 2021/0277564 A1), hereinafter ‘Marshal-564’.

Regarding claim 1, Marshal-564 teaches:
A system comprising: (Marshal-564: [0001], Figure 1 “The present subject matter relates generally to washing machine appliances, or more specifically, to systems and methods for monitoring sounds within a washing machine appliance and analyzing those sounds to identify sound signatures associated with particular events.”)
an acoustic sensor data interface configured to receive digital acoustic signal data corresponding to sensed sound from components of a laundry machine during operation of the laundry machine, wherein the acoustic sensor includes at least a microphone configured to render a transduced electronic signal of sound waves sensed by the microphone during operation of the laundry machine; and (Marshal-564: Figures 1-3; [0033] “Washing machine appliance 100 may further include a microphone 180 that is used for monitoring the sound waves, noises, or other vibrations generated during the operation of washing machine appliance 100. For example, microphone 180 may be one or more microphones, acoustic detection devices, vibration sensors, or any other suitable acoustic transducers that are positioned at one or more locations in or around washing machine appliance 100. For example, according to exemplary embodiments, microphone 180 may be mounted within cabinet 102.”; [0041], “Referring generally to FIG. 3, a method of operating a washing machine appliance is provided. According to exemplary embodiments, method 200 includes, at step 210, obtaining a sound signal generated during operation of a washing machine appliance using a microphone. For example, continuing the example from above, microphone 180 may be used to detect noises, sounds, vibrations, or other acoustic waves generated during the operation of washing machine appliance 100.”; [0053] “In addition, according to exemplary embodiments, adjusting an operating parameter may include providing a user notification when the sound signature indicates that a predetermined operating condition exists. For example, according to one exemplary embodiment, the sound signature may be associated with sounds generated from one or more of a bearing, a belt, the motor 122, a water valve (e.g., dripping or stuck in the ON position), a pump, a suspension system, harmonics of structural components, undesirable contact between components or subsystems, etc.”) [The washing machine appliance 100 reads on “a laundry machine”. The acoustic transducer reads on “an acoustic sensor”. The obtaining of the sound signal (step 210), as illustrated in Figure 3, reads on “data interface configured to receive …”.]
a machine learning-based processing system configured to render a reason code indicative of a current operational status of the laundry machine, (Marshal-564: [0050] “Notably, controller 166 may further be configured for learning sound signatures associated with a washing machine appliance 100. For example, common conditions or operating noises may be intentionally generated to train a neural network model. That model may then be used to detect particular sound signatures associated with particular events. Such sound signatures may be stored locally on controller 166 or a remote server 194. In addition, sound signatures may be appliance specific, may be stored according to a particular model or appliance configuration, or may be associated with a washing machine appliance or another appliance in any other suitable manner.”) [The model for learning the sound signatures reads on “a machine learning-based processing system”, and detecting the particular sound signatures associated with the particular events reads on “a reason code indicative of a current operational status”.]
the processing system comprising a processor and a non-transitory computer readable medium including computer-executable instructions that, when executed by the processor, facilitate carrying out a method comprising: (Marshal-564: [0030] “Controller 166 may include a memory and microprocessor, such as a general or special purpose microprocessor operable to execute programming instructions or micro-control code associated with a cleaning cycle. The memory may represent random access memory such as DRAM, or read only memory such as ROM or FLASH. In one embodiment, the processor executes programming instructions stored in memory.”)
receiving an acoustic data set rendered from the transduced electronic signal; (Marshal-564: [0043], Figure 3 “Notably, the spectrogram generated at step 220 may be a three-dimensional representation of sound pressure or amplitude at a given frequency and time.”; [0044] “Step 230 includes identifying a sound signature by analyzing the spectrogram using an image recognition process. For example, image recognition processes that rely on artificial intelligence, neural networks, or any other suitable known image processing techniques may be used while remaining within the scope of the present subject matter. Specifically, using such a spectrogram image provides several advantages over existing sound recognition processes.”; [0045] “For example, the use of a spectrogram provides the potential to use a variety of sophisticated image recognitions models. According to an exemplary embodiment, portions of the image recognition processes may use single-label image convolution neural networks (CNNs) as the main algorithm to compare/classify spectrograms.”) [Generating the spectrogram (step 220), as illustrated in Figure 3, reads on “an acoustic data set rendered from …”. Using the spectrogram to compare in the identifying the sound signature (step 230), as illustrated in Figure 3, reads on “receiving …”.]
rendering a functional metric parameter values indicative of an operational status of the laundry machine by applying machine learning models to the acoustic data set; (Marshal-564: [0043] “Notably, the spectrogram generated at step 220 may be a three-dimensional representation of sound pressure or amplitude at a given frequency and time. Specifically, spectrograms may be a two-dimensional graphs, with a third dimension represented by colors. According to exemplary embodiments, the spectrogram represents both a sound frequency and a sound amplitude of over time. For example, such a spectrogram may be a visual representation of the spectrum of frequencies of a signal as it varies with time, sometimes referred to as waterfall diagrams. FIG. 4 provides an exemplary spectrogram that may be generated and analyzed according to aspects of the present subject matter. Notably, once the sound signal is converted to a spectrogram, controller 166 may use various image recognition processes or processing tools to identify noise sources and operating conditions, and may use such information for improving machine performance, e.g., by scheduling maintenance visits, adjusting operating parameters, providing user notifications, etc. In this regard, spectrogram images may add the element of time and may use color temperature to signal intensity or noise amplitude for improved knowledge of the appliance state or operation.”; [0050] “Notably, controller 166 may further be configured for learning sound signatures associated with a washing machine appliance 100. For example, common conditions or operating noises may be intentionally generated to train a neural network model. That model may then be used to detect particular sound signatures associated with particular events. Such sound signatures may be stored locally on controller 166 or a remote server 194. In addition, sound signatures may be appliance specific, may be stored according to a particular model or appliance configuration, or may be associated with a washing machine appliance or another appliance in any other suitable manner.”) [Learning the sound signature for a specific operational condition based on determining the parameters of the spectrogram read on “rendering a functional metric parameter values indicative of an operational status …”.]
identifying, by applying a set of conditions to a set of predictive maintenance indicators derived from the functional metric parameter values, (Marshal-564: [0043] “Notably, once the sound signal is converted to a spectrogram, controller 166 may use various image recognition processes or processing tools to identify noise sources and operating conditions, and may use such information for improving machine performance, e.g., by scheduling maintenance visits, adjusting operating parameters, providing user notifications, etc.”; [0053] “For example, according to one exemplary embodiment, the sound signature may be associated with sounds generated from one or more of a bearing, a belt, the motor 122, a water valve (e.g., dripping or stuck in the ON position), a pump, a suspension system, harmonics of structural components, undesirable contact between components or subsystems, etc. When a sound signature is generated that indicates a particular operating condition, e.g., such as a potential failure of one of these components, a user notification may be provided via display 164 or directly to a user's remote device 192 (e.g., a cell phone, via wireless connection).”) [Scheduling maintenance to improve machine performance based on identified noise sources and operating conditions reads on “a set of predictive maintenance indicators …”.]
a reason code corresponding to a degraded operational status of the laundry machine; and (Marshal-564: [0034] “Notably, the sounds generated during operation of washing machine appliance may be associated with one or more operating conditions, failure modes, event occurrences, the presence of one or more distinct items within a wash load, etc.”; [0053] “In addition, according to exemplary embodiments, adjusting an operating parameter may include providing a user notification when the sound signature indicates that a predetermined operating condition exists. For example, according to one exemplary embodiment, the sound signature may be associated with sounds generated from one or more of a bearing, a belt, the motor 122, a water valve (e.g., dripping or stuck in the ON position), a pump, a suspension system, harmonics of structural components, undesirable contact between components or subsystems, etc. When a sound signature is generated that indicates a particular operating condition, e.g., such as a potential failure of one of these components, a user notification may be provided via display 164 or directly to a user's remote device 192 (e.g., a cell phone, via wireless connection).”) [The potential failure of a component or the valve dripping or stuck reads on “a reason code corresponding to a degraded operational status”.]
issuing, in accordance with the identifying, an electronic maintenance alert relating to a remedial operation for the laundry machine. (Marshal-564: [0043] “FIG. 4 provides an exemplary spectrogram that may be generated and analyzed according to aspects of the present subject matter. Notably, once the sound signal is converted to a spectrogram, controller 166 may use various image recognition processes or processing tools to identify noise sources and operating conditions, and may use such information for improving machine performance, e.g., by scheduling maintenance visits, adjusting operating parameters, providing user notifications, etc.”; [0053] “When a sound signature is generated that indicates a particular operating condition, e.g., such as a potential failure of one of these components, a user notification may be provided via display 164 or directly to a user's remote device 192 (e.g., a cell phone, via wireless connection).”) [Displaying the notification to the user for scheduling maintenance visits reads on “issuing … an electronic maintenance alert relating to a remedial operation”.]

Regarding claim 2, Marshal-564 teaches all the features of claim 1.
Marshal-564 further teaches:
wherein the machine learning models define acoustic signatures for corresponding normal functions performed by the laundry machine. (Marshal-564: [0048] “In addition, or alternatively, the image recognition process may detect dryness or other events that depend on comparison of initial conditions. For example, a dry-initial spectrogram image may be subtracted from a spectrogram image while clothes are drying. The subtracted image may be used to train a neural network with two classes: dry, not dry. If not using any transfer learning VGG16 may be the neural net architecture of choice. In addition, or alternatively, two spectrogram images may be stacked, e.g., the dry initial spectrogram image from the spectrogram image on top and the spectrogram image while drying on the bottom of the image. In other words, according to exemplary embodiments, two images could be concatenated in any suitable manner and order. Moreover, according to alternative embodiments, two or more images could be combined by subtracting two spectrogram images or modifying such images in any other suitable manner. This combined image may be used in a similar way to train a neural network with two classes: dry, not dry. If detection of sound events does not require a comparison from the initial conditions, image combination may be avoided. To detect, for example, the washer being ON, a wide variety of spectrograms recording of this event may be collected, label, and trained.”) [Determining dry or not dry, as well as detecting if the washer is on read on “normal functions”.]

Regarding claim 5, Marshal-564 teaches all the features of claim 1.
Marshal-564 further teaches:
wherein the machine learning models define acoustic signatures for corresponding failure modes of operation for the laundry machine. (Marshal-564: [0034] “Notably, the sounds generated during operation of washing machine appliance may be associated with one or more operating conditions, failure modes, event occurrences, the presence of one or more distinct items within a wash load, etc.”)


Regarding claim 6, Marshal-564 teaches all the features of claim 1.
Marshal-564 further teaches:
wherein the reason code relates to operation of a motor. (Marshal-564: [0053] “For example, according to one exemplary embodiment, the sound signature may be associated with sounds generated from one or more of a bearing, a belt, the motor 122, a water valve (e.g., dripping or stuck in the ON position), a pump, a suspension system, harmonics of structural components, undesirable contact between components or subsystems, etc. When a sound signature is generated that indicates a particular operating condition, e.g., such as a potential failure of one of these components, a user notification may be provided via display 164 or directly to a user's remote device 192 (e.g., a cell phone, via wireless connection).”)

Regarding claim 7, Marshal-564 teaches all the features of claim 1.
Marshal-564 further teaches:
wherein the reason code relates to operation of a tub filling operation. (Marshal-564: [0053] “For example, according to one exemplary embodiment, the sound signature may be associated with sounds generated from one or more of a bearing, a belt, the motor 122, a water valve (e.g., dripping or stuck in the ON position), a pump, a suspension system, harmonics of structural components, undesirable contact between components or subsystems, etc. When a sound signature is generated that indicates a particular operating condition, e.g., such as a potential failure of one of these components, a user notification may be provided via display 164 or directly to a user's remote device 192 (e.g., a cell phone, via wireless connection).”) [The water valve being dripping or stuck reads on “… relates to operation of a tub filling operation”.]

Regarding claim 8, Marshal-564 teaches all the features of claim 1.
Marshal-564 further teaches:
wherein the reason code relates to a tub draining operation. (Marshal-564: [0024] “More specifically, drain pump 146 includes a motor (not shown) which is energized during a drain cycle such that drain pump 146 draws wash fluid from sump 142 and urges it through drain hose 150 to external drain 148.”; [0053] “For example, according to one exemplary embodiment, the sound signature may be associated with sounds generated from one or more of a bearing, a belt, the motor 122, a water valve (e.g., dripping or stuck in the ON position), a pump, a suspension system, harmonics of structural components, undesirable contact between components or subsystems, etc. When a sound signature is generated that indicates a particular operating condition, e.g., such as a potential failure of one of these components, a user notification may be provided via display 164 or directly to a user's remote device 192 (e.g., a cell phone, via wireless connection).”) [The operation of the drain pump reads on “a tub draining operation”.]

Regarding claim 9, Marshal-564 teaches all the features of claim 1.
Marshal-564 further teaches:
wherein the reason code relates to a spin operation. (Marshal-564: [0018] “Referring to FIG. 2, a wash basket 120 is rotatably mounted within cabinet 102 such that it is rotatable about an axis of rotation A. A motor 122, e.g., such as a pancake motor, is in mechanical communication with wash basket 120 to selectively rotate wash basket 120 (e.g., during an agitation or a rinse cycle of washing machine appliance 100).”; [0032] “During a final spin cycle, basket 120 is rotated at relatively high speeds and drain pump assembly 144 may discharge wash fluid from sump 142.”; [0053] “For example, according to one exemplary embodiment, the sound signature may be associated with sounds generated from one or more of a bearing, a belt, the motor 122, a water valve (e.g., dripping or stuck in the ON position), a pump, a suspension system, harmonics of structural components, undesirable contact between components or subsystems, etc. When a sound signature is generated that indicates a particular operating condition, e.g., such as a potential failure of one of these components, a user notification may be provided via display 164 or directly to a user's remote device 192 (e.g., a cell phone, via wireless connection).”) [The motor that rotates the wash basket 120 for the agitation, rinse and spin cycles “relates to a spin operation”.]

Regarding claim 11:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 12, Marshal-564 teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 15, Marshal-564 teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 16, Marshal-564 teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.

Regarding claim 17, Marshal-564 teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 18, Marshal-564 teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.

Regarding claim 19, Marshal-564 teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marshal-564, in view of Marshal et al. (US 2022/0120026 A1), hereinafter ‘Marshal-026’.

Regarding claim 10, Marshal-564 teaches all the features of claim 1.
Marshal-564 further teaches:
wherein the a first microphone is configured to sense sound generated by the laundry machine, and wherein a second microphone is configured to sense ambient sound originating external to the laundry machine. (Marshal-564: [0033] “Washing machine appliance 100 may further include a microphone 180 that is used for monitoring the sound waves, noises, or other vibrations generated during the operation of washing machine appliance 100. For example, microphone 180 may be one or more microphones, acoustic detection devices, vibration sensors, or any other suitable acoustic transducers that are positioned at one or more locations in or around washing machine appliance 100. For example, according to exemplary embodiments, microphone 180 may be mounted within cabinet 102. In addition, or alternatively, microphone 180 may be positioned elsewhere within the room or residence where washing machine appliance 100 is located.”) [The microphone 180 mounted within the cabinet 102 reads on “a first microphone”, and the microphone 180, in addition, positioned elsewhere within the room reads on “a second microphone”.]

Marshal-564 does not explicitly teach: wherein the acoustic data set includes digital sound data corresponding to at least two separate transduced sound signals obtained simultaneously by two distinct microphones.
Marshal-026 teaches:
wherein the acoustic data set includes digital sound data corresponding to at least two separate transduced sound signals obtained simultaneously by two distinct microphones. (Marshal-026: [0029], Figure 1 “According to an exemplary embodiment, microphone 90 may be configured for primarily monitoring sounds from within drum 26, chamber 28, and/or cabinet 12. In addition, dryer appliance 10 may further include an external microphone 92 that is positioned on or outside of cabinet 12 and is configured primarily for monitoring external sounds, e.g., those sounds not resulting from operation of dryer appliance 10. For example, external microphone 92 may be similar to microphone 90, but is positioned and oriented to monitor external noises. In order to more accurately monitor the sounds actually generated by dryer appliance, ambient noises picked up by external microphone 92 may be subtracted or removed from the sound signal picked up by microphone 90, thereby isolating actual dryer noises and associated operating conditions, as will be described in more detail below.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Marshal-564 and Marshal-026 before them, to modify the placement of additional microphone to incorporate positioning it on or outside of the cabinet of the machine, and subtracting or removing the sound from the additional microphone from the sound signal picked up by the microphone positioned inside of the cabinet of the machine.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the accuracy of monitoring the sound only generated by the appliance (Marshal-026: [0029] “According to an exemplary embodiment, microphone 90 may be configured for primarily monitoring sounds from within drum 26, chamber 28, and/or cabinet 12. In addition, dryer appliance 10 may further include an external microphone 92 that is positioned on or outside of cabinet 12 and is configured primarily for monitoring external sounds, e.g., those sounds not resulting from operation of dryer appliance 10. For example, external microphone 92 may be similar to microphone 90, but is positioned and oriented to monitor external noises. In order to more accurately monitor the sounds actually generated by dryer appliance, ambient noises picked up by external microphone 92 may be subtracted or removed from the sound signal picked up by microphone 90, thereby isolating actual dryer noises and associated operating conditions, as will be described in more detail below.”).

Regarding claim 20, Marshal-564 teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale.


Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116